DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-15 and 17-22 are currently presented for examination.


Response to amendments
The amendment filed on May 06, 2022 has been entered and considered by the examiner. By the amendment, claims 1, 5, 12-14 and 18 are amended. Claims 21 and 22 are newly added. In view of the amendment made, examiner withdrawn the previous 112(b) rejection and double patent rejection in view of U.S Pat. No 10, 631, 394. The prior art rejection is modified in view amendments made. See office action.

Response to arguments 
Applicants arguments based on the newly added amended limitations are addressed in the rejection below. The rejection is modified. Please see office action.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 10, 14-15 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu  in view of Trainer (PUB NO: US 20070206203 A1) and further in view of Mikio et al. (US 2006/0176542 A1). 
Regarding claim 1
Liu teaches an optical system for modeling a distribution of plasma particles, (see fig 1 and 11 and para 142-143 FIG. 11 shows results of two-dimensional particle-in-cell (PIC) simulations of laser-proton target acceleration. In FIG. 11, sub-petawatt laser pulses were directed at a target. Frame 1102 shows the proton density distribution. Frame 1114 shows that the R-T instability is suppressed and monoenergetic protons around 250 MeV are produced in 17 wave periods, or 56.5 fs after the laser pulse 17 hits the target 104. The vertical axis of frame 1114 is the normalized particle number in the simulation),  the system comprising:

an electromagnetic wave generator configured to generate an electromagnetic wave having a first set of values of at least one parameter; (see 44 and fig 1- a laser source 01 generating a main laser beam 02. When the objective is to produce monoenergetic proton energy, the laser beam 02 may have particular parameters and characteristics for achieving the generation of monoenergetic energy. For example, to achieve monoenergetic energy generation the laser beam is circularly polarized and high intensity with laser power ranging from 100 TeraWatts to 1 PetaWatt. The output monoenergetic energetic proton energy can be tuned by tuning the incident laser power. See para 59-FIG. 6 shows the radial amplitude profile of the third profile design, 503. Curve 600 shows the profile of the normalized radial amplitude of the laser beam.)

Examiner note: Laser source (an electromagnetic wave generator) generating laser beam (an electromagnetic wave) generator having wavelength or intensity values (at least of one parameter) at different time interval. 

at least one a controller configured to;
 select the first set of values of the at least one parameter, communicate the first set of values of the at least one parameter to the electromagnetic wave generator, and determine, based on the second set of values of the at least one parameter, a final speckle distribution of the electromagnetic wave. (See para 32- An appropriate target design is selected to suppress Rayleigh-Taylor (R-T) instabilities. An appropriate laser beam profile design is selected to confine the targeted particles.  see para 60-The controller 112 may select and control parameters of the laser source, including controlling its intensity, time profile, beam width, pre-pulse, and contrast ratio for generating the desired treatment energy. See para 113- the monoenergetic energy produced can be tuned by adjusting properties of the laser pulse 17, including the power or intensity, beam width, and time profile, e.g., the rising slope before the laser reaches a main pulse and the duration of the main pulse. The intensity can be adjusted by controlling power pumped to the laser source 01, and the beam width can be adjusted by adjusting a focusing mirror within the laser source 01, and the time profile. The time profile can be selected to be trapezoidal or Gaussian in time. see para 118-119 and fig 11- FIG. 11 shows results of two-dimensional particle-in-cell (PIC) simulations of laser-proton target acceleration. In FIG. 11, sub-petawatt laser pulses were directed at a target. Frame 1114 shows that the R-T instability is suppressed and monoenergetic protons around 250 MeV are produced in 17 wave periods, or 56.5 fs after the laser pulse 17 hits the target 104. The vertical axis of frame 1114 is the normalized particle number in the simulation. The laser power=890 Terawatt, having normalized laser wave amplitude a0=30, target thickness=0.24 and is optimal, and the normalized target density by critical density n0/nc=50, target face design is flat, laser beam profile is of flat profile (502 of FIG. 5. )


Examiner note: Examiner consider the intensity values are analyzed in a time profile in order to select an appropriate laser beam profile design. The time profile indicates intensity values in various time periods. Fig 11 frame 1114 is a final speckle distribution of the electromagnetic wave when the laser pulse hits the target 104. 

Liu does not teach  wherein the one or more parameters are indicative of a speckle distribution function of the electromagnetic wave and a non-linear medium configured to receive, from the electromagnetic wave generator, the electromagnetic wave; receive a second set of values of the least one parameter responsive to propagation of the electromagnetic wave through the a non-linear medium configured to receive, from the electromagnetic wave generator, the electromagnetic wave; map the initial speckle distribution to a modeled initial plasmon distribution of a modeled plasma, and the final speckle distribution of the electromagnetic wave to a modeled final plasmon distribution of the modeled plasma, and determine, based on the modeled initial plasmon distribution and the modeled final plasmon distribution, a modeled change in distribution of plasma particles of the modeled plasma.

 

In the related field of invention, Trainer teaches wherein the one or more parameters are indicative of a speckle distribution function of the electromagnetic wave. (See para 202-The angular scattering measurements may contain speckle noise if a laser source is used. The speckle noise will cause errors in the scattered light measured by each detector. If the particles move a small amount during the signal collection, the speckle noise will average out and the errors will be reduced. This averaging process can also be accomplished by averaging the scattered signals from groups of angular scattering signal captures which are individually taken from slightly different X positions.)

a non-linear medium configured to receive, from the electromagnetic wave generator, the electromagnetic wave and receive a second set of values of the least one parameter responsive to propagation of the electromagnetic wave through the a non-linear medium configured to receive, from the electromagnetic wave generator, the electromagnetic wave; (see para 25 and fig 1- A lens or gradient index optic (GRIN) focuses the source light into the particle dispersion in a cuvette through a transparent wall of the cuvette. see para 28- The GRIN rod assembly with attached female connector can be removed and replaced with other assemblies containing different types of lenses to change the interaction volume (the volume of the particle dispersion which contributes to the scattered light collected by the optics) in the particle dispersion to control the number of particles viewed by the optics. (see para 11 and fig5-6- The source light which passes through the partially reflecting mirror is focused by lens 5 onto detector 2. The signal from detector 2 is used to correct the signal on detector 1 for intensity variations and noise in the light source. See para 35- FIG. 5, FIG. 6, and FIG. 7 show detector 1, which measures the heterodyne signal from the particles. In FIG. 19, detector 2 is the heterodyne detector. FIG. 5, FIG. 6, and FIG. 7 show an additional detector 2, which measures the intensity of the local oscillator laser noise. FIG. 19 also shows additional detectors, detector 1 (the rear facet detector on the laser) and detector 3 (a laser power monitor on port 3 of the fiber coupler). Any of these additional detectors, or any detector which monitors the laser power, can be used to monitor the laser noise. Another possibility is to monitor the light that has passed through the particle dispersion by placing a detector in the sample cell area. In any event, if we define a heterodyne detector current as I1 and the laser monitor detector current as I2 we obtain the following equations which hold for each of the heterodyne detectors.)


Examiner note: Trainer also teaches first and second distributions of electromagnetic wave. See FIG. 58A provides a graph showing two scatter signals, the first signal (S0) showing attenuation of the light beam due to particle scatter, and the second signal (S1) showing a signal from a detector receiving scattered light from a particle, according to the present invention. The second set of values is detected for the parameter intensity at time T2 when the light source passes through lens/non-linear medium.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for modeling a distribution of plasma particles as disclosed by Liu to include wherein the one or more parameters are indicative of a speckle distribution function of the electromagnetic wave and a non-linear medium configured to receive, from the electromagnetic wave generator, the electromagnetic wave; receive a second set of values of the least one parameter responsive to propagation of the electromagnetic wave through the a non-linear medium configured to receive, from the electromagnetic wave generator, the electromagnetic wave as taught by Trainer in the system of Liu for measuring the size and characteristics of a particle contained in a sample of particles. Light is shown upon the particles as they travel in the sample chamber. The particles diffract the light. The diffracted light is then received by detectors that convert the diffracted light into corresponding electronic signals. The electronic signals are analyzed to determine the size and characteristics of the particles that caused the diffracted light and also for reducing the amount of speckle noise in the scattering pattern and improve the accuracy of the measured scattering signals. (Trainer, para 202 and Abstract)

The combination of Liu and Trainer does not teach 
map the initial speckle distribution to a modeled initial plasmon distribution of a modeled plasma, and the final speckle distribution of the electromagnetic wave to a modeled final plasmon distribution of the modeled plasma, and
determine, based on the modeled initial plasmon distribution and the modeled final plasmon distribution, a modeled change in distribution of plasma particles of the modeled plasma.

In the related field of invention, Mikio teaches map the initial speckle distribution to a modeled initial plasmon distribution of a modeled plasma, and the final speckle distribution of the electromagnetic wave to a modeled final plasmon distribution of the modeled plasma, (See para 005-In laser plasma x-ray generating processes and laser machining processes, the intensity of x-rays, machining efficiency or accuracy are dependent on many parameters including the wavelength, spatial intensity distribution and waveform of the laser beam. See para 146-161-A light wave containing wavelength components respectively having different spatial light intensity distributions appear on the exit surface of the optical control system and forms a near field pattern. The outgoing light wave emerging from the optical control system form an optical intensity distribution corresponding to the near field pattern, namely, a far field pattern, on a predetermined arrival plane due to the propagation and interference of light wave components emerging from the exit surface of the spatial light modulator 5 according to the Huygens-Fresnel principle. FIGS. 9 to 18 are diagrams showing results of simulation of the relation between a near field pattern and a far field pattern when an polarization plane angle spatial distribution is controlled. Therefore, when the relation between the near field pattern and the far field pattern is determined and the optical components are adjusted so that a near field pattern corresponding to a desired far field pattern can be formed, a desired energy distribution can be formed at a point of application. When the relation between the near field pattern and the far field pattern is known previously, a desired far field pattern can be formed by forming a proper near field pattern, i.e., a spatial light intensity distribution, on the exit surface of the optical control system. See para 210- FIG. 40(a) showing the concentration of energy on a central part of the optical axis and the spatial light intensity distributions 32 of a series of pulses of the laser beam subsequently reaching the target expand following the expansion of the laser plasma as shown in FIGS. 40(b)and 40(c) and become an annular light intensity distribution having a central part of a low light intensity and a peripheral part of a high light intensity.)

Examiner note: Examiner consider the near field is a region that is close to a scattering object and far field is a region that is at a distance from a scattering object. Mapping the light wave to the simulated near field pattern (initial speckle distribution or spatial light intensity distribution) and mapping the outgoing light wave to the simulated far field pattern (final speckle distribution or the optical intensity distribution) is shows in the figure 9-18.  


determine, based on the modeled initial plasmon distribution and the modeled final plasmon distribution, a modeled change in distribution of plasma particles of the modeled plasma. (See para 147-161- Therefore, when the relation between the near field pattern and the far field pattern is determined and the optical components are adjusted so that a near field pattern corresponding to a desired far field pattern can be formed, a desired energy distribution can be formed at a point of application. FIGS. 9 to 18 are diagrams showing results of simulation of the relation between a near field pattern and a far field pattern when an polarization plane angle spatial distribution is controlled. Since the optical rotatory dispersion device changes polarization angle according to wavelength, the formation of a near field pattern that changes according to polarization angle signifies changing a near field pattern according to wavelength. Thus a far field pattern formed on the basis of a near field pattern that changes according to polarization angle changes according to wavelength. A desired optical reaction can be caused by irradiating an object with light energy having a predetermined spatial light intensity distribution. )

Examiner note: A modeled change in plasma distribution is a desired energy distribution which is obtained when an polarization plane angle spatial distribution is varied. FIGS. 9 to 18 are diagrams showing results of simulation of the relation between a near field pattern and a far field pattern. 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for modeling a distribution of plasma particles as disclosed by Liu and Trainer to include map the initial speckle distribution to a modeled initial plasmon distribution of a modeled plasma, and the final speckle distribution of the electromagnetic wave to a modeled final plasmon distribution of the modeled plasma, and determine, based on the modeled initial plasmon distribution and the modeled final plasmon distribution, a modeled change in distribution of plasma particles of the modeled plasma as taught by Mikio in the system of Liu and Trainer for continuously changes the spatial light intensities of the wavelength components of a radiating x-rays by producing a plasma with a laser beam, the intensity of the x-rays can be adjusted and, particularly, the intensity of x-rays of a specific wavelength can be selectively adjusted using an optical control system. Since the spatial intensity distribution and temporal waveform of a laser light pulse can be continuously and minutely adjusted, the highly accurate control of a laser reaction process can be achieved. Thus the optical control system of the present invention promotes the use of light in various industries. (Mikio, para 225-227)


Regarding claim 2, 15 and 19
Liu further teaches wherein the one or more parameters include at least one of a phase of the electromagnetic wave and an amplitude of the electromagnetic wave. (See fig 6 and para 80-85 and equation 1)



Regarding claim 8
Liu does not teach wherein the non-linear medium includes at least one graded-index lens.
Trainer further teaches wherein the non-linear medium includes at least one graded-index lens. (¶ 25- FIG. 11A shows one version of the scatter optics on port 4. A lens or gradient index optic (GRIN) focuses the source light into the particle dispersion in a cuvette through a transparent wall of the cuvette).

Regarding Claim 10: 
Liu does not explicitly teach a pump beam generator configured to provide a pump beam to the non-linear medium.
In a related field of Art, Trainer further teaches a pump beam generator configured to provide a pump beam to the non-linear medium. (para 113-A light source is projected into a sample flow tube by lens 1, as shown in Figure B1. The optics may be adjusted to collimate the beam within the tube or to produce a beam waist inside the tube. Beam splitter 1 reflects a portion of the beam onto lens 2 which focuses that light onto detector 2. The pumping system could consist of a pressurized tank (with regulator), with a flow restriction (orifice) on the outlet. The flow through this orifice may vary slowly over long periods, but over 1 second periods, the flow will be very constant, without the short term variations introduced by pumps with mechanical frequencies greater than 1 hertz.)

Regarding Claim 14 
Liu teaches a method of modeling a distribution of plasma particles,(see fig 11 and para 142-143 FIG. 11 shows results of two-dimensional particle-in-cell (PIC) simulations of laser-proton target acceleration. In FIG. 11, sub-petawatt laser pulses were directed at a target. Frame 1102 shows the proton density distribution. Frame 1114 shows that the R-T instability is suppressed and monoenergetic protons around 250 MeV are produced in 17 wave periods, or 56.5 fs after the laser pulse 17 hits the target 104. The vertical axis of frame 1114 is the normalized particle number in the simulation), the method comprising:

selecting a first set of values of one or more parameters of an electromagnetic wave,(see fig 1-3 and para 44- - a laser source 01 generating a main laser beam 02. When the objective is to produce monoenergetic proton energy, the laser beam 02 may have particular parameters and characteristics for achieving the generation of monoenergetic energy. For example, to achieve monoenergetic energy generation the laser beam is circularly polarized and high intensity with laser power ranging from 100 TeraWatts to 1 PetaWatt. The output monoenergetic energetic proton energy can be tuned by tuning the incident laser power. See para 59-FIG. 6 shows the radial amplitude profile of the third profile design, 503. Curve 600 shows the profile of the normalized radial amplitude of the laser beam. see para 60-The controller 112 may select and control parameters of the laser source, including controlling its intensity, time profile, beam width, pre-pulse, and contrast ratio for generating the desired treatment energy.)

Examiner note: Laser source (an electromagnetic wave generator) generating laser beam (an electromagnetic wave) generator having wavelength or intensity values (at least of one parameter) at different time interval. 


communicating the one or more parameters to an electromagnetic wave generator to generate the electromagnetic wave; (see para 60-The controller 112 may select and control parameters of the laser source, including controlling its intensity, time profile, beam width, pre-pulse, and contrast ratio for generating the desired treatment energy.)
 


determining, based on the second set of values of one or more parameters, a final speckle distribution of the electromagnetic wave; (. see para 118-119 and fig 11- FIG. 11 shows results of two-dimensional particle-in-cell (PIC) simulations of laser-proton target acceleration. In FIG. 11, sub-petawatt laser pulses were directed at a target. Frame 1114 shows that the R-T instability is suppressed and monoenergetic protons around 250 MeV are produced in 17 wave periods, or 56.5 fs after the laser pulse 17 hits the target 104. The vertical axis of frame 1114 is the normalized particle number in the simulation. The laser power=890 Terawatt, having normalized laser wave amplitude a0=30, target thickness=0.24 and is optimal, and the normalized target density by critical density n0/nc=50, target face design is flat, laser beam profile is of flat profile (502 of FIG. 5.))

Examiner note: Examiner consider the intensity values are analyzed in a time profile in order to select an appropriate laser beam profile design. The time profile indicates intensity values in various time periods. Fig 11 frame 1114 is a final speckle distribution of the electromagnetic wave when the laser pulse hits the target 104. The second set of values is detected for the parameter intensity at time T2 when the laser pulse hits the target.

Liu does not teach the first set of values of the one or more parameters being indicative of an initial speckle distribution of the electromagnetic wave, provide the electromagnetic wave to a non-linear medium; and detecting, responsive to propagation of the electromagnetic wave through the non-linear medium, second set of values of the at least one parameter of the electromagnetic wave, map the initial speckle distribution to a modeled initial plasmon distribution of a modeled plasma, and the final speckle distribution of the electromagnetic wave to a modeled final plasmon distribution of the modeled plasma, and determine, based on the modeled initial plasmon distribution and the modeled final plasmon distribution, a modeled change in distribution of plasma particles of the modeled plasma.

In the related field of invention, Trainer teaches the first set of values of the one or more parameters being indicative of a speckle distribution function of the electromagnetic wave. (See para 202-The angular scattering measurements may contain speckle noise if a laser source is used. The speckle noise will cause errors in the scattered light measured by each detector. If the particles move a small amount during the signal collection, the speckle noise will average out and the errors will be reduced. This averaging process can also be accomplished by averaging the scattered signals from groups of angular scattering signal captures which are individually taken from slightly different X positions.)

provide the electromagnetic wave to a non-linear medium; (see para 25 and fig 1- A lens or gradient index optic (GRIN) focuses the source light into the particle dispersion in a cuvette through a transparent wall of the cuvette. see para 28- The GRIN rod assembly with attached female connector can be removed and replaced with other assemblies containing different types of lenses to change the interaction volume (the volume of the particle dispersion which contributes to the scattered light collected by the optics) in the particle dispersion to control the number of particles viewed by the optics.)

detecting, responsive to propagation of the electromagnetic wave through the non-linear medium, second set of values of the at least one parameter of the electromagnetic wave; (see para 11 and fig5-6- The source light which passes through the partially reflecting mirror is focused by lens 5 onto detector 2. The signal from detector 2 is used to correct the signal on detector 1 for intensity variations and noise in the light source. See para 35- FIG. 5, FIG. 6, and FIG. 7 show detector 1, which measures the heterodyne signal from the particles. In FIG. 19, detector 2 is the heterodyne detector. FIG. 5, FIG. 6, and FIG. 7 show an additional detector 2, which measures the intensity of the local oscillator laser noise. FIG. 19 also shows additional detectors, detector 1 (the rear facet detector on the laser) and detector 3 (a laser power monitor on port 3 of the fiber coupler). Any of these additional detectors, or any detector which monitors the laser power, can be used to monitor the laser noise. Another possibility is to monitor the light that has passed through the particle dispersion by placing a detector in the sample cell area. In any event, if we define a heterodyne detector current as I1 and the laser monitor detector current as I2 we obtain the following equations which hold for each of the heterodyne detectors.)

Examiner note: The second set of values is detected for the parameter intensity at time T2 when the light source passes through lens/non-linear medium.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for modeling a distribution of plasma particles as disclosed by Liu to include the first set of values of the one or more parameters being indicative of an initial speckle distribution of the electromagnetic wave, provide the electromagnetic wave to a non-linear medium; and detecting, responsive to propagation of the electromagnetic wave through the non-linear medium, second set of values of the at least one parameter of the electromagnetic wave as taught by Trainer in the system of Liu for measuring the size and characteristics of a particle contained in a sample of particles. Light is shown upon the particles as they travel in the sample chamber. The particles diffract the light. The diffracted light is then received by detectors that convert the diffracted light into corresponding electronic signals. The electronic signals are analyzed to determine the size and characteristics of the particles that caused the diffracted light. (See Trainer, Abstract)

The combination of Liu and Trainer does not teach 
map the initial speckle distribution to a modeled initial plasmon distribution of a modeled plasma, and the final speckle distribution of the electromagnetic wave to a modeled final plasmon distribution of the modeled plasma, and
determine, based on the modeled initial plasmon distribution and the modeled final plasmon distribution, a modeled change in distribution of plasma particles of the modeled plasma.

In the related field of invention, Mikio teaches map the initial speckle distribution to a modeled initial plasmon distribution of a modeled plasma, and the final speckle distribution of the electromagnetic wave to a modeled final plasmon distribution of the modeled plasma, (See para 005-In laser plasma x-ray generating processes and laser machining processes, the intensity of x-rays, machining efficiency or accuracy are dependent on many parameters including the wavelength, spatial intensity distribution and waveform of the laser beam. See para 146-161-A light wave containing wavelength components respectively having different spatial light intensity distributions appear on the exit surface of the optical control system and forms a near field pattern. The outgoing light wave emerging from the optical control system form an optical intensity distribution corresponding to the near field pattern, namely, a far field pattern, on a predetermined arrival plane due to the propagation and interference of light wave components emerging from the exit surface of the spatial light modulator 5 according to the Huygens-Fresnel principle. FIGS. 9 to 18 are diagrams showing results of simulation of the relation between a near field pattern and a far field pattern when an polarization plane angle spatial distribution is controlled. Therefore, when the relation between the near field pattern and the far field pattern is determined and the optical components are adjusted so that a near field pattern corresponding to a desired far field pattern can be formed, a desired energy distribution can be formed at a point of application. When the relation between the near field pattern and the far field pattern is known previously, a desired far field pattern can be formed by forming a proper near field pattern, i.e., a spatial light intensity distribution, on the exit surface of the optical control system. See para 210- FIG. 40(a) showing the concentration of energy on a central part of the optical axis and the spatial light intensity distributions 32 of a series of pulses of the laser beam subsequently reaching the target expand following the expansion of the laser plasma as shown in FIGS. 40(b)and 40(c) and become an annular light intensity distribution having a central part of a low light intensity and a peripheral part of a high light intensity.)

Examiner note: Examiner consider the near field is a region that is close to a scattering object and far field is a region that is at a distance from a scattering object. Mapping the light wave to the simulated near field pattern (initial speckle distribution or spatial light intensity distribution) and mapping the outgoing light wave to the simulated far field pattern (final speckle distribution or the optical intensity distribution) is shows in the figure 9-18.  


determine, based on the modeled initial plasmon distribution and the modeled final plasmon distribution, a modeled change in distribution of plasma particles of the modeled plasma. (See para 147-161- Therefore, when the relation between the near field pattern and the far field pattern is determined and the optical components are adjusted so that a near field pattern corresponding to a desired far field pattern can be formed, a desired energy distribution can be formed at a point of application. FIGS. 9 to 18 are diagrams showing results of simulation of the relation between a near field pattern and a far field pattern when an polarization plane angle spatial distribution is controlled. Since the optical rotatory dispersion device changes polarization angle according to wavelength, the formation of a near field pattern that changes according to polarization angle signifies changing a near field pattern according to wavelength. Thus a far field pattern formed on the basis of a near field pattern that changes according to polarization angle changes according to wavelength. A desired optical reaction can be caused by irradiating an object with light energy having a predetermined spatial light intensity distribution. )

Examiner note: A modeled change in plasma distribution is a desired energy distribution which is obtained when an polarization plane angle spatial distribution is varied. FIGS. 9 to 18 are diagrams showing results of simulation of the relation between a near field pattern and a far field pattern. 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for modeling a distribution of plasma particles as disclosed by Liu and Trainer to include map the initial speckle distribution to a modeled initial plasmon distribution of a modeled plasma, and the final speckle distribution of the electromagnetic wave to a modeled final plasmon distribution of the modeled plasma, and determine, based on the modeled initial plasmon distribution and the modeled final plasmon distribution, a modeled change in distribution of plasma particles of the modeled plasma as taught by Mikio in the system of Liu and Trainer for continuously changes the spatial light intensities of the wavelength components of a radiating x-rays by producing a plasma with a laser beam, the intensity of the x-rays can be adjusted and, particularly, the intensity of x-rays of a specific wavelength can be selectively adjusted using an optical control system. Since the spatial intensity distribution and temporal waveform of a laser light pulse can be continuously and minutely adjusted, the highly accurate control of a laser reaction process can be achieved. Thus the optical control system of the present invention promotes the use of light in various industries. (Mikio, para 225-227)


Regarding Claim 18 
Liu teaches a non-transitory computer-readable medium storing sequences of computer-executable instructions for modeling a distribution of plasma particles, the sequences of computer-executable instructions including instructions that instruct at least one processor to,(see fig 1 and para 46- The laser delivery system 100 further includes a controller 112 including at least one processor 114 and a computer readable medium 116.  See fig 11 and para 142-143 FIG. 11 shows results of two-dimensional particle-in-cell (PIC) simulations of laser-proton target acceleration. In FIG. 11, sub-petawatt laser pulses were directed at a target. Frame 1102 shows the proton density distribution. Frame 1114 shows that the R-T instability is suppressed and monoenergetic protons around 250 MeV are produced in 17 wave periods, or 56.5 fs after the laser pulse 17 hits the target 104. The vertical axis of frame 1114 is the normalized particle number in the simulation), the method comprising:
selecting a first set of values of one or more parameters of an electromagnetic wave,(see fig 1-3 and para 44- - a laser source 01 generating a main laser beam 02. When the objective is to produce monoenergetic proton energy, the laser beam 02 may have particular parameters and characteristics for achieving the generation of monoenergetic energy. For example, to achieve monoenergetic energy generation the laser beam is circularly polarized and high intensity with laser power ranging from 100 TeraWatts to 1 PetaWatt. The output monoenergetic energetic proton energy can be tuned by tuning the incident laser power. See para 59-FIG. 6 shows the radial amplitude profile of the third profile design, 503. Curve 600 shows the profile of the normalized radial amplitude of the laser beam. see para 60-The controller 112 may select and control parameters of the laser source, including controlling its intensity, time profile, beam width, pre-pulse, and contrast ratio for generating the desired treatment energy.)

Examiner note: Laser source (an electromagnetic wave generator) generating laser beam (an electromagnetic wave) generator having wavelength or intensity values (at least of one parameter) at different time interval. 

communicating the one or more parameters to an electromagnetic wave generator to generate the electromagnetic wave; (see para 60-The controller 112 may select and control parameters of the laser source, including controlling its intensity, time profile, beam width, pre-pulse, and contrast ratio for generating the desired treatment energy.)

determining, based on the second set of values of one or more parameters, a final speckle distribution of the electromagnetic wave; (. see para 118-119 and fig 11- FIG. 11 shows results of two-dimensional particle-in-cell (PIC) simulations of laser-proton target acceleration. In FIG. 11, sub-petawatt laser pulses were directed at a target. Frame 1114 shows that the R-T instability is suppressed and monoenergetic protons around 250 MeV are produced in 17 wave periods, or 56.5 fs after the laser pulse 17 hits the target 104. The vertical axis of frame 1114 is the normalized particle number in the simulation. The laser power=890 Terawatt, having normalized laser wave amplitude a0=30, target thickness=0.24 and is optimal, and the normalized target density by critical density n0/nc=50, target face design is flat, laser beam profile is of flat profile (502 of FIG. 5.))

Examiner note: Examiner consider the intensity values are analyzed in a time profile in order to select an appropriate laser beam profile design. The time profile indicates intensity values in various time periods. Fig 11 frame 1114 is a final speckle distribution of the electromagnetic wave when the laser pulse hits the target 104. The second set of values is detected for the parameter intensity at time T2 when the laser pulse hits the target.

Liu does not teach the first set of values of the one or more parameters being indicative of an initial speckle distribution of the electromagnetic wave, provide the electromagnetic wave to a non-linear medium; and detecting, responsive to propagation of the electromagnetic wave through the non-linear medium, second set of values of the at least one parameter of the electromagnetic wave, map the initial speckle distribution to a modeled initial plasmon distribution of a modeled plasma, and the final speckle distribution of the electromagnetic wave to a modeled final plasmon distribution of the modeled plasma, and determine, based on the modeled initial plasmon distribution and the modeled final plasmon distribution, a modeled change in distribution of plasma particles of the modeled plasma.

In the related field of invention, Trainer teaches the first set of values of the one or more parameters being indicative of a speckle distribution function of the electromagnetic wave. (See para 202-The angular scattering measurements may contain speckle noise if a laser source is used. The speckle noise will cause errors in the scattered light measured by each detector. If the particles move a small amount during the signal collection, the speckle noise will average out and the errors will be reduced. This averaging process can also be accomplished by averaging the scattered signals from groups of angular scattering signal captures which are individually taken from slightly different X positions.)

provide the electromagnetic wave to a non-linear medium; (see para 25 and fig 1- A lens or gradient index optic (GRIN) focuses the source light into the particle dispersion in a cuvette through a transparent wall of the cuvette. see para 28- The GRIN rod assembly with attached female connector can be removed and replaced with other assemblies containing different types of lenses to change the interaction volume (the volume of the particle dispersion which contributes to the scattered light collected by the optics) in the particle dispersion to control the number of particles viewed by the optics.)

detecting, responsive to propagation of the electromagnetic wave through the non-linear medium, second set of values of the at least one parameter of the electromagnetic wave; (see para 11 and fig5-6- The source light which passes through the partially reflecting mirror is focused by lens 5 onto detector 2. The signal from detector 2 is used to correct the signal on detector 1 for intensity variations and noise in the light source. See para 35- FIG. 5, FIG. 6, and FIG. 7 show detector 1, which measures the heterodyne signal from the particles. In FIG. 19, detector 2 is the heterodyne detector. FIG. 5, FIG. 6, and FIG. 7 show an additional detector 2, which measures the intensity of the local oscillator laser noise. FIG. 19 also shows additional detectors, detector 1 (the rear facet detector on the laser) and detector 3 (a laser power monitor on port 3 of the fiber coupler). Any of these additional detectors, or any detector which monitors the laser power, can be used to monitor the laser noise. Another possibility is to monitor the light that has passed through the particle dispersion by placing a detector in the sample cell area. In any event, if we define a heterodyne detector current as I1 and the laser monitor detector current as I2 we obtain the following equations which hold for each of the heterodyne detectors.)

Examiner note: The second set of values is detected for the parameter intensity at time T2 when the light source passes through lens/non-linear medium.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for modeling a distribution of plasma particles as disclosed by Liu to include the first set of values of the one or more parameters being indicative of an initial speckle distribution of the electromagnetic wave, provide the electromagnetic wave to a non-linear medium; and detecting, responsive to propagation of the electromagnetic wave through the non-linear medium, second set of values of the at least one parameter of the electromagnetic wave as taught by Trainer in the system of Liu for measuring the size and characteristics of a particle contained in a sample of particles. Light is shown upon the particles as they travel in the sample chamber. The particles diffract the light. The diffracted light is then received by detectors that convert the diffracted light into corresponding electronic signals. The electronic signals are analyzed to determine the size and characteristics of the particles that caused the diffracted light. (See Trainer, Abstract)

The combination of Liu and Trainer does not teach map the initial speckle distribution to a modeled initial plasmon distribution of a modeled plasma, and the final speckle distribution of the electromagnetic wave to a modeled final plasmon distribution of the modeled plasma, and
determine, based on the modeled initial plasmon distribution and the modeled final plasmon distribution, a modeled change in distribution of plasma particles of the modeled plasma.

In the related field of invention, Mikio teaches map the initial speckle distribution to a modeled initial plasmon distribution of a modeled plasma, and the final speckle distribution of the electromagnetic wave to a modeled final plasmon distribution of the modeled plasma, (See para 005-In laser plasma x-ray generating processes and laser machining processes, the intensity of x-rays, machining efficiency or accuracy are dependent on many parameters including the wavelength, spatial intensity distribution and waveform of the laser beam. See para 146-161-A light wave containing wavelength components respectively having different spatial light intensity distributions appear on the exit surface of the optical control system and forms a near field pattern. The outgoing light wave emerging from the optical control system form an optical intensity distribution corresponding to the near field pattern, namely, a far field pattern, on a predetermined arrival plane due to the propagation and interference of light wave components emerging from the exit surface of the spatial light modulator 5 according to the Huygens-Fresnel principle. FIGS. 9 to 18 are diagrams showing results of simulation of the relation between a near field pattern and a far field pattern when an polarization plane angle spatial distribution is controlled. Therefore, when the relation between the near field pattern and the far field pattern is determined and the optical components are adjusted so that a near field pattern corresponding to a desired far field pattern can be formed, a desired energy distribution can be formed at a point of application. When the relation between the near field pattern and the far field pattern is known previously, a desired far field pattern can be formed by forming a proper near field pattern, i.e., a spatial light intensity distribution, on the exit surface of the optical control system. See para 210- FIG. 40(a) showing the concentration of energy on a central part of the optical axis and the spatial light intensity distributions 32 of a series of pulses of the laser beam subsequently reaching the target expand following the expansion of the laser plasma as shown in FIGS. 40(b)and 40(c) and become an annular light intensity distribution having a central part of a low light intensity and a peripheral part of a high light intensity.)

Examiner note: Examiner consider the near field is a region that is close to a scattering object and far field is a region that is at a distance from a scattering object. Mapping the light wave to the simulated near field pattern (initial speckle distribution or spatial light intensity distribution) and mapping the outgoing light wave to the simulated far field pattern (final speckle distribution or the optical intensity distribution) is shows in the figure 9-18.  

determine, based on the modeled initial plasmon distribution and the modeled final plasmon distribution, a modeled change in distribution of plasma particles of the modeled plasma. (See para 147-161- Therefore, when the relation between the near field pattern and the far field pattern is determined and the optical components are adjusted so that a near field pattern corresponding to a desired far field pattern can be formed, a desired energy distribution can be formed at a point of application. FIGS. 9 to 18 are diagrams showing results of simulation of the relation between a near field pattern and a far field pattern when an polarization plane angle spatial distribution is controlled. Since the optical rotatory dispersion device changes polarization angle according to wavelength, the formation of a near field pattern that changes according to polarization angle signifies changing a near field pattern according to wavelength. Thus a far field pattern formed on the basis of a near field pattern that changes according to polarization angle changes according to wavelength. A desired optical reaction can be caused by irradiating an object with light energy having a predetermined spatial light intensity distribution. )

Examiner note: A modeled change in plasma distribution is a desired energy distribution which is obtained when an polarization plane angle spatial distribution is varied. FIGS. 9 to 18 are diagrams showing results of simulation of the relation between a near field pattern and a far field pattern


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for modeling a distribution of plasma particles as disclosed by Liu and Trainer to include map the initial speckle distribution to a modeled initial plasmon distribution of a modeled plasma, and the final speckle distribution of the electromagnetic wave to a modeled final plasmon distribution of the modeled plasma, and determine, based on the modeled initial plasmon distribution and the modeled final plasmon distribution, a modeled change in distribution of plasma particles of the modeled plasma as taught by Mikio in the system of Liu and Trainer for continuously changes the spatial light intensities of the wavelength components of a radiating x-rays by producing a plasma with a laser beam, the intensity of the x-rays can be adjusted and, particularly, the intensity of x-rays of a specific wavelength can be selectively adjusted using an optical control system. Since the spatial intensity distribution and temporal waveform of a laser light pulse can be continuously and minutely adjusted, the highly accurate control of a laser reaction process can be achieved. Thus the optical control system of the present invention promotes the use of light in various industries. (Mikio, para 225-227)



Claim 4-7, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu  in view of Trainer (PUB NO: US 20070206203 A1) and further in view of Mikio et al. (US 2006/0176542 A1) further in view of Wang et al. (“Adjustable negative group-velocity dispersion in graded-index lenses”, 1992).

Regarding Claim 4:
Liu, Trainer and Mikio does not explicitly wherein the non-linear medium has a negative group velocity distribution coefficient.
In a related field of invention, Wang teaches wherein the non-linear medium has a negative group velocity distribution coefficient. (page 1177- The analysis shows that continuously adjustable negative group-velocity dispersion up to hundreds of square femtoseconds can be produced by propagating the optical beam off the axis of a GRIN lens. In this Letter we study the GVD in graded-index (GRIN) lenses and describe a novel method for producing negative dispersion.) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for modeling a distribution of plasma particles as disclosed by Liu, Trainer and Mikio to include wherein the non-linear medium has a negative group velocity distribution coefficient as taught by Wang in the system of Liu, Trainer and Mikio in order to adjust negative group-velocity dispersion up to hundreds of square femtoseconds can be produced by propagating the optical beam off the axis of a GRIN lens. Thus, it  is advantageous because it is 100-fold smaller, it has low insertion loss, and it is compatible with integrated optics.. (See Wang, Abstract)


Regarding Claim 5:
The combination of Liu and Trainer does not explicitly teach to modulate a value of the negative group velocity distribution coefficient of the non-linear medium.
In a related field of invention, Wang further teaches to modulate a value of the negative group velocity distribution coefficient of the non-linear medium (page 1177- In linear applications, negative dispersion is used to compensate for ubiquitous positive dispersion in most optical materials or to restore optical pulses after chirped amplification, whereas in nonlinear optics negative dispersion has been utilized with self-phase modulation to compress optical pulses.)


Regarding Claim 6
Liu and Trainer does not explicitly teach, wherein the non-linear medium includes a pair of diffraction gratings.
In a related field of invention, Wang further teaches the non-linear medium includes a pair of diffraction gratings. (page1177- At present, two methods for generating negative dispersion are commonly used. One is the grating-pair method, which provides large negative dispersion but suffers high loss.)


Regarding Claim 7:
Liu and Trainer does not explicitly teach, wherein the non-linear medium includes a pair of prisms.
In a related field of Art, Wang further teaches, wherein the non-linear medium includes a pair of prims. (page 1177 -The other is  the prism-pair method, which has negligible loss and a smaller range of negative dispersion. The lens array in Fig. l(b) is similar to the prism pairs in Fig. l(a))

Regarding Claim 17 and 20
Liu, Trainer and Mikio does not explicitly teach modulating a group velocity distribution coefficient of the non-linear medium interacting with the electromagnetic wave. .
In a related field of Art, Wang further teaches modulating a group velocity distribution coefficient of a non-linear medium interacting with the electromagnetic wave. (page 1177- In linear applications, negative dispersion is used to compensate for ubiquitous positive dispersion in most optical materials or to restore optical pulses after chirped amplification, whereas in nonlinear optics negative dispersion has been utilized with self-phase modulation to compress optical pulses.)



 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu  in view of Trainer (PUB NO: US 20070206203 A1) further in view of Mikio et al. (US 2006/0176542 A1) and further in view of Bratkovski (Pub No. US 2008/0180786 A1).


Regarding Claim 9:
Liu, Trainer and Mikio does not explicitly teach, wherein the non-linear medium includes one or more metamaterials.
In a related field of invention, Bratkovski teaches, wherein the non-linear medium includes one or more metamaterials. (FIG. 2 illustrates embodiment of a metamaterial structure including split-ring resonators and the composite resonant EM structure (element 202) having nano-resonators (element 212) (split-rings) provided on the outer surface (element 218) of the non-linear medium (element 214)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of modeling a distribution of plasma particles as disclosed by Liu, Trainer and Mikio to include the non-linear medium with metamaterials as taught by Bratkovski in the system of Liu, Trainer and Mikio in order to form the desired configuration of the composite resonant Electromagnetic structure.(¶ 22, Bratkovski ).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu  in view of Trainer (PUB NO: US 20070206203 A1) and further in view of Mikio et al. (US 2006/0176542 A1) and further in view of NPL (RP Encyclopedia Optical Pumping).

Regarding Claim 11
The combination of Liu, Trainer and Mikio does not explicitly teach pump beam to the medium modifies the electron structure of the non-linear medium
In a related field of Art, NPL (RP Encyclopedia Optical Pumping) teaches, pump beam to the medium modifies the electron structure of the non-linear medium. (NPL teaches- once the lasing medium is pumped, it contains a collection of atoms with some electrons sitting in excited levels. The excited electrons have energies greater than the more relaxed electrons. This will change the structure of the electron on the gain medium)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of modeling the distribution of plasma particles as disclosed by Liu, Trainer and Mikio to include a pump beam to the medium that modifies the electron structure of the non-linear medium as taught by NPL (RP Encyclopedia Optical Pumping) in the system of the combination of Liu, Trainer and Mikio in order to increase the rate of stimulated emission than the rate of absorption of light in the medium, and  causing the light is amplified. (Optical Pumping).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu  in view of Trainer (PUB NO: US 20070206203 A1) and further in view of Mikio et al. (US 2006/0176542 A1)) and further in view of Leib et al. (US-PAT-NO: 5227859)

Regarding Claim 12
Liu, Trainer and Mikio does not explicitly teach a volume hologram configured to detect the second set of values of the at least one parameter responsive to propagation of the electromagnetic wave through the non-linear medium.
In a related field of invention, Leib et al. teaches a volume hologram configured to detect the second set of values of the at least one parameter responsive to propagation of the electromagnetic wave through the non-linear medium. (col 2 talks about the receiving detector that includes a holographic optical element for receiving the input radiation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of modeling the distribution of plasma particles as disclosed by Liu, Trainer and Mikio to include a volume hologram configured to detect the second set of values of the at least one parameter responsive to propagation of the electromagnetic wave through the non-linear medium as taught by Leib et al. in the system of Liu, Trainer and Mikio in order to provide significant improvements to the technical functions of the optical components. (Leib et al., Col 2, line 12-14).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu  in view of Trainer (PUB NO: US 20070206203 A1) and further in view of Mikio et al. (US 2006/0176542 A1) and further view of Muller (PAT-NO: US 6,470,069 B1)

Regarding Claim 13 
Liu, Trainer and Mikio does not explicitly teach wherein the second set of values of the at least one parameter are detected using linear tomography.
In a related field of invention, Muller teaches wherein the second set of values of the at least one parameter are detected using linear tomography. (FIG. 1A and 1B illustrate principles of prior art tomographic imaging with a beam of the same size as the object to be imaged. In the linear tomography method of FIG. 1A a beam (3, 3') obtained from a radiation source (2, 2') is directed to an object (1) to be imaged, and radiation that has penetrated the object is measured with a detector (4, 4') and the position of the image is the set of values). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of modeling the distribution of plasma particles as disclosed by Liu, Trainer and Mikio to include wherein the second set of values of the at least one parameter are detected using linear tomography as taught by Muller in the system of Liu, Trainer and Mikio to order to produce high-quality tomographic images with a narrow beam, and enabling the use of reasonably-priced and small-sized digital detectors.( Col 5, line 44-47, Muller).



Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(PUB NO: 20110273115), hereinafter referred to as Liu  in view of Trainer (PUB NO: US 20070206203 A1) and further in view of Mikio et al. (US 2006/0176542 A1) and further view of Morrison et al. ("Hamiltonian and action principle formulations of plasma physics." Physics of plasmas 12.5 (2005): 058102.
Regarding Claim 21 and 22
Liu, Trainer and Mikio does not explicitly teach wherein the at least one controller is configured to map the initial speckle distribution to the modeled initial plasmon distribution of the modeled plasma, and the final speckle distribution of the electromagnetic wave to the modeled final plasmon distribution of the modeled plasma using Hamilton’s equations of motion.
In a related field of invention, Morrison teaches wherein the at least one controller is configured to map the initial speckle distribution to the modeled initial plasmon distribution of the modeled plasma, and the final speckle distribution of the electromagnetic wave to the modeled final plasmon distribution of the modeled plasma using Hamilton’s equations of motion. (see page 12-For example, all stable Hamiltonian systems can be mapped to the Hamiltonian system with Hamiltonian H = Pω(q2+p2)/2, which is merely that of a collection of independent simple harmonic oscillators. See also page 5-6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of modeling the distribution of plasma particles as disclosed by Liu, Trainer and Mikio to include wherein the at least one controller is configured to map the initial speckle distribution to the modeled initial plasmon distribution of the modeled plasma, and the final speckle distribution of the electromagnetic wave to the modeled final plasmon distribution of the modeled plasma using Hamilton’s equations of motion as taught by Morrison in the system of Liu, Trainer and Mikio because Hamiltonian formulations of the basic equations of plasma physics can be used to derive and approximate physical models. A particularly nice feature of Hamiltonian systems is that they have an associated means for obtaining sufficient and sometimes necessary conditions for stability. (Abstract, Morrison) 


Relevant prior art

Hayashi  PUB NO: JP 2005-156221A
To perform measurement with high sensitivity, with a high dynamic range, and at a high speed, by enhancing the S/N ratio of a detection signal on light emitted from measuring object particles, in a measuring instrument for measuring the distribution of the object particles by measuring light emitted from the object particles such as plasma-state molecules owing to laser light irradiation.



                                                                                 Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.           All claims 1-2, 4-15 and 17-22 are rejected.
14.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147         
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147